EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Berk on 14 April 2021. Please see the attached Interview Summary for details.

The application has been amended as follows:
Claim 1, line 5 has been amended to replace the phrase “a patient’s nerve” with the phrase - - a nerve of the patient - -.

Claim 1, line 17 has been amended to add the phrase - - for corresponding subsets of the plurality of EPs - - after the first “EAs” term.

Claim 8, line 3 has been amended to replace the phrase “the automated evoked potential analysis apparatus” with the phrase - - an automated evoked potential analysis apparatus - -.

Claim 8, line 4 has been amended to add the phrase - - of a patient - - after the term “nerve”.

Claim 8, line 6 has been amended to replace the phrase “the nervous system” with the phrase - - the physiological system of the patient - -.



Claim 8, lines 37-38 have been amended as follows:
triggering, by the computing system, upon determining that the ratio exceeds the threshold value, an alert to the user.[; and
alerting, by the computing system, the user to the changes.]

Claim 12, lines 2-3 have been amended to replace the phrase “readjusting patient position” with the phrase - - readjusting the patient’s position - -.

Claim 13, line 1 has been amended to replace the term “8” with the term - - 12 - -.

Claim 15, line 2 has been amended to add the phrase - - of the patient - - after the term “head”.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a system or a method wherein a computing system determines whether a ratio of the claimed positive alert votes to the claimed negative alert votes exceeds a threshold value, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791